Citation Nr: 1143587	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to special monthly pension (SMP) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991, including at least 90 consecutive days of active duty during a period of war.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Pension and Management Center, which denied entitlement to nonservice-connected pension and entitlement to SMP.  The Veteran lives within the jurisdiction of the Nashville, Tennessee, VA Regional Office (RO).  

The Veteran's Notice of Disagreement with that decision was received at the RO in April 2009.  The RO issued a Statement of the Case (SOC) in September 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2009.  

In June 2011, the Veteran and his mother testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

On June 15, 2011, during his video conference hearing at the RO before the undersigned Veterans Law Judge sitting at the Board, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issue of entitlement to SMP benefits. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to SMP benefits, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issue of entitlement to SMP benefits, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to SMP benefits, and it is therefore dismissed.


ORDER

The issue on appeal of entitlement to SMP benefits is dismissed.  


REMAND

The Veteran seeks entitlement to nonservice-connected pension benefits.  He asserts that he is no longer able to work due to service-connected and nonservice-connected disabilities.  

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).  

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).  

The term "period of war" is currently defined by statute to include a period of service beginning with the Persian Gulf War, beginning on August 2, 1990 through a period not yet assigned by Presidential proclamation of law.  38 C.F.R. §§ 3.1(f) ; 3.2(i) (2011).  Here, the Veteran's service personnel records show he served from January 1987 to January 1991.  As his period of active service included 90 days or more during the Persian Gulf War, he meets the threshold service requirements.  See 38 U.S.C.A. §§ 101 , 1521(j); 38 C.F.R. § 3.2 . 

Provided, as here, these service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221  (2006).  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total-disability requirement under section 1521(a) is excluded.  See 38 U.S.C.A. § 1513(a);  see also Hartness, 20 Vet. App. At 221.  In this case, the Veteran's service personnel records show that he was born in January 1968, so he is not yet 65 years old and must meet the permanent-and-total-disability requirement under section 1521(e). See 38 U.S.C.A. § 1513(a) ; see also Hartness, 20 Vet. App. at 221  . 

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a) ; 38 C.F.R. § 3.3(a)(3)(vi)(B) ; see also 38 C.F.R. § 3.340.  However, in this case, the record does not show the Veteran is housed in a nursing home for long-term care because of a disability; nor is there any evidence of record that he has been adjudicated to be disabled by the Social Security Administration  (SSA).  To the contrary, the Veteran testified at his June 2011 hearing that he applied for SSA disability benefits in 2006 or 2007 but his application was denied because he was working at the time, and he has not since reapplied.  He, therefore, must meet the criteria under either section 1502(a)(3) or 1502(a)(4) to be eligible for nonservice-connected disability pension. 

For the purposes of pension cases, the U.S. Court of Appeals for Veterans Claims (Court) has provided an analytical framework for determining whether a Veteran is unemployable.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387   (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to ensure that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination is made as to whether there is entitlement to nonservice-connected disability pension on an extra-schedular basis. 

In this case, the record is not sufficiently developed to ensure an informed decision as to whether entitlement to nonservice-connected pension is warranted.  38 C.F.R. § 19.9.  

The primary disabilities which have been noted in the record are the Veteran's non-service-connected near blindness in the right eye, severe headaches, possible glaucoma suspect, hypertension, status post collapsed lung and possible depressive disorder.  The Veteran's sole service-connected disability is that of residuals of a right ankle fracture, currently rated as noncompensable.  

At the time of the February 2009 rating decision, the record indicated that the Veteran was still employed as of 2008.  For example, a November 2008 VA treatment record notes that the Veteran called requesting an appointment with a VA provider.  He stated that he had a history of intermittent headaches of 12 years duration.  He did not have a headache at the time of the call, and was at work at the time of the call.  

The Veteran testified at his video conference, however, that he is no longer able to work as a result of his disabilities, and in particular, the blindness in the right eye.  The Veteran testified that he last worked in October 2010.  

Additionally, according to the transcript from the June 2011 video conference, the Veteran referred to recent VA treatment records that were not associated with the claims file.  It does not appear that these records have been associated with the claims file.  

Finally, the Veteran testified that he attempted to obtain vocational rehabilitation through VA some time ago, but he was denied because he was working at the time.  As such, the RO should attempt to locate a vocational rehabilitation folder for this Veteran and associate it with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide an up-to-date report of his employment history throughout the claim period, as well as all monthly income, monthly expenses, and assets. 

2.  Obtain and associate with the claims file all outstanding VA records, including VA treatment records dating from October 2008 and any vocational rehabilitation file.  If there is no vocational rehabilitation folder, documentation to that effect should be associated with the claims folder.  

3.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran in support of his claim for entitlement to nonservice-connected pension benefits.  

4.  Thereafter, schedule the Veteran for all appropriate VA examinations to assess the severity of his disabilities, the permanence of each of these disabilities, including but not limited to visual impairment, headaches, hypertension, a right ankle fracture and a disability manifested by cramps in the hands and feet, and their impact on his ability to obtain and maintain substantially gainful employment.  

With respect to the Veteran's employability, upon assessing the severity and permanence of each of his disabilities, the examiner should indicate whether the Veteran is (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation due to disability that is not the result of willful misconduct. 

To facilitate making these important determinations, it is absolutely imperative that the examiner(s) have the opportunity to review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

5.  Thereafter, readjudicate the issue of entitlement to nonservice-connected pension benefits.  If the benefit sought on appeal is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


